Citation Nr: 1109057	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-00 557	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a scar on the left arm, to include as secondary to exposure to mustard gas.

2. Entitlement to service connection for hives and allergies, to include as due to an allergic reaction to penicillin.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran thereafter moved and jurisdiction over his appeal now resides with the RO in St. Petersburg, Florida.

In September 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a scar of his inner left forearm associated with Mustard Gas testing.  In this regard, VA Manual M21-1MR, Part IV, Subpart ii, Chapter 1, Section F (September 29, 2006) (M21-1MR) provides that skin scarring such as claimed by the Veteran is a presumptive disability for nitrogen or sulfur mustard gas exposure and the M21-1MR dictates the procedures to be followed when the claim involves a presumptive disability.  In such cases, an email including detailed information about the Veteran, his service, and his claimed exposure is to be sent to the Compensation and Pension (C&P) Service's mustard gas mailbox, and if a negative response is received, a request for documentation of the Veteran's exposure is to be sent by mail to the C&P service.  M21-1MR, at F.22.b, et. seq.  

However, a review of the record shows that the only effort by the RO to determine exposure by the Veteran was an email exchange with C&P and the copy of this exchange does not show what information was provided in the request for verification.  Therefore, the Board cannot confirm that the email exchange met the requirements of the M21-1MR.  Further, no request for documentation was sent by mail.  Accordingly, the claim must be remanded so that all development procedures for claims involving mustard gas exposure may be followed and documented in the claims file.  See 38 C.F.R. § 19.9 (2010).

The Board notes that that the Veteran is competent to describe sustaining a burn on his arm while on active duty with a chemical that he believes was mustard gas was placed on it and developing a scar at that location because the burn and subsequent scar are observable by a lay person.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

Therefore, given the competent and credible observations by the Veteran, the Board finds that while the appeal is in remand status he should be scheduled for a VA examination to assess the existence and etiology of his claimed scar, to include whether it is at least as likely as not due to isolated skin exposure to mustard gas.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

As to the claim of service connection for hives and allergic reaction, this claim was also denied in the February 2008 rating decision.  Moreover, the March 2008 notice of disagreement specifically discusses this claim.  However, no further action was taken by the RO.  Therefore, this issue is remanded so that a statement of the case (SOC) may be issued.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following actions:

1. Continue to develop the Veteran's mustard gas claim in accordance with the procedures in the M21-1MR, at F.22.b, et. seq.  All development efforts made via email and mail as well as the responses received should be documented in detail in the claims file. 

2. After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by a dermatologist in order to ascertain the existence and etiology of his claimed inner left forearm scar.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has an inner left forearm scar?

Is it at least as likely as not (50 percent probability or greater) that any currently exhibited inner left forearm scar is the type of scar that could be caused by the appellant's alleged exposure to Mustard Gas or is otherwise directly related to his military service?

A rationale for all opinions advanced should be provided.  The examiner should also state what sources were consulted in forming the opinions.  

3. Provide the Veteran with updated VCAA notice in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010), which notice also includes notice of the M21-1MR and the laws and regulations governing claims based on mustard gas exposure. 

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of service connection for a scar on the left arm, to include as secondary to exposure to mustard gas, should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response to the SSOC before the appeal is returned to the Board.

5. Issue an SOC with respect to the Veteran's claim of service connection for hives and allergic reaction.  Only if the Veteran thereafter timely perfects his appeal as to this claim, should it be returned to the Board.

The Veteran has the right to submit additional evidence and argument on or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

